DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2021, 02/22/2022, 05/18/2022 and 07/05/20202 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Gordon (U.S. Patent Pub. No. 2011/0252646) in view of Royale (U.S. Patent Pub. No. 2008/0155831) in view of Hodgson (U.S. Patent Pub. No. 2015/0174773).
-Regarding claim 1, Metcalf teaches a razor including a handle (11) the handle comprising a main body (10) and a razor cartridge pivotally coupled with the main body about a pivot axis, (Figure 7, Col. 1, Lines 51-56 and Col. 4, Lines 56-62; Examiner notes the pivoting head is the pivotable razor cartridge and the pivot axis is the connection point of fingers 40 and 41).
Metcalf does not provide the pivoting head comprising a base member and a cover member that overlies the base member in a mating relationship; and wherein the cover member comprises a face defining at least one exterior opening; or a pivoting head pivotally coupled with the main body about a pivot axis or a pivot spring disposed between the base and cover members to urge the pivoting head to an at rest position; or wherein said cover member comprises at least one limit member located inwardly of outer surfaces of the cover member, the at least one limit member limits the extent of rotation of the pivoting head.

Gordon teaches it is known in the art of razor handles to incorporate a handle (1) having a pivoting head (8) coupled to a main body (2)(Paragraph 0037 and 0061), the pivoting head comprising a base member (81) and a cover member (82) that overlies the base member in a mating relationship(Figure 4; Paragraph 038); and wherein the cover member comprises a face defining at least one exterior opening (Figure 4 and paragraph 0038); and the pivoting head pivotally coupled with the main body about a pivot axis (A1)(Figures 3A and 4) and a pivot spring (60) disposed between the base and cover members to urge the pivoting head to an at rest position (Paragraphs 0048-0050)(Examiner notes the pivoting head 8 is adapted to receive a shaving head (16);
wherein said cover member comprises at least one limit member (19, 14) located inwardly of outer surfaces of the cover member, the at least one limit member limits the extent of rotation of the pivoting head (Figure 4 and 6; Paragraph 0069-0070).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Gordon to provide a pivoting head and pivoting spring. In doing so, thereby allowing pivoting head to be utilized in a variety of orientations as desired by the end user (Paragraph 0051).

Metcalf does not teach the pivoting head having a substantially trapezoidal prism shape.
Royale teaches it is old and well known in the art of shaving razors to incorporate a pivoting head (5) having a generally trapezoidal shape when viewed in end cross-section, (Figure 9 and Paragraphs 0013 and 0044; Examiner notes the trapezoidal shape is also a prism in that the head has ends that are parallel, congruent polygons and sides that are parallelograms).
One of ordinary skill in the art would have good reason to pursue shapes which are known to be useful for a particular cutting function. There are a finite number of possible shapes which pertain to a handheld shaving head and allow for the shaving device to provide thus having function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable shape in an attempt to provide an improved shaving function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 1, the modified device of Metcalf does not provide an interior compartment comprising a conductive strip.
Hodgson teaches it is old and well known in the art of shaving razors to incorporate an interior compartment (72)(Figure 2B) comprising a conductive strip (224)(Figures 1 and 3; Paragraphs 0027-0028 and 0038; Examiner notes the opening 72 is designed for proper alignment of interconnect member 54, of which connection base 20 and heater bar 22 are a part of. Examiner also notes resistive member has electrical contacts made of conductive materials and has been treated as the “conductive strip”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Hodgson to provide the pivoting head with an interior compartment comprising a conductive strip. Doing so provide a warming sensation during a shaving (Paragraph 0019).


Regarding claim 2, the modified device of Metcalf provides wherein the pivoting head further comprises at least one interior channel (84) and the pivot spring is at least partially disposed in the interior channel (Gordon Figure 4).

Regarding claim 7, the modified device of Metcalf teaches a first arm (16) having a first proximal portion (X1) and a first distal end (X2) the first proximal portion being coupled to the main body at a first location and a second arm (18) having a second proximal portion (X3) and a second distal end (X4), the second proximal portion being coupled to the main body at a second location (See annotated Figure 1 below); and " the first and second distal ends being in spaced relationship and having pivotally coupled there between the pivoting head (Metcalf Col. 3, Lines 46-59; Examiner notes the opening 35 of the second arm cooperates with the mating element 28 of the main body to provide the coupling; Metcalf Figure 7, Col. 1, Lines 51-56 and Col. 4, Lines 56-62 and Gordon Figure 4; Examiner notes the pivoting head is the pivotable about elements 40, 42).

    PNG
    media_image1.png
    839
    595
    media_image1.png
    Greyscale

Regarding claim 9, the modified device of Metcalf does not provide wherein the base member is coupled to a benefit delivery member, the benefit delivery member having a proximal end disposed in the main body and a distal end disposed in the pivoting head, the benefit delivery member comprising a heat dispersion layer.
Hodgson teaches a base member (20) coupled to a benefit delivery member (22) the benefit delivery member having a proximal end disposed in the main body and a distal end disposed in the pivoting head, the benefit delivery member comprising a heat dispersion layer (222) (Figures 1 and 3; Paragraphs 0027-0028 and 0036-0037 Examiner notes the opening 72 is designed for proper alignment of interconnect member 54 of the pivoting head, of which connection base 20 and heater bar 22 are a part of and is also connected to the handle 12). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Hodgson to provide a benefit delivery member comprising a heat dispersion layer. Doing so provide a warming sensation during a shaving (Paragraph 0019).

Regarding claim 10, the modified device of Metcalf does not provide wherein the pivoting head comprises a face comprising an elastomeric material.
Andrews teaches it is old and well known in the art of shaving razors to provide a pivoting head (950) with a face comprising an elastomeric material (964)(Figure 69; Col. 11, Lines 52-57 and Col. 40, Lines 48-56).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Andrews to provide a face comprising an elastomeric material. Doing so enhances gripping of the skin during use (Andrews Col. 11, Lines 52-57).

-Regarding claim 11, Metcalf teaches a razor including a handle (11) the handle comprising a main body (10) and a razor cartridge pivotally coupled with the main body about a pivot axis, (Figure 7, Col. 1, Lines 51-56 and Col. 4, Lines 56-62; Examiner notes the pivoting head is the pivotable razor cartridge and the pivot axis is the connection point of fingers 40 and 41).
Metcalf does not provide the pivoting head comprising a base member and a cover member that overlies the base member in a mating relationship; and wherein the cover member comprises a face defining at least one exterior opening; or a pivoting head pivotally coupled with the main body about a pivot axis or a pivot spring disposed between the base and cover members to urge the pivoting head to an at rest position; or wherein said cover member comprises at least one limit member located inwardly of outer surfaces of the cover member, the at least one limit member limits the extent of rotation of the pivoting head.
Gordon teaches it is known in the art of razor handles to incorporate a handle (1) having a pivoting head (8) coupled to a main body (2)(Paragraph 0037 and 0061), the pivoting head comprising a base member (81) and a cover member (82) that overlies the base member in a mating relationship(Figure 4; Paragraph 038); and wherein the cover member comprises a face defining at least one exterior opening (Figure 4 and paragraph 0038); and the pivoting head pivotally coupled with the main body about a pivot axis (A1)(Figures 3A and 4) and a pivot spring (60) disposed between the base and cover members to urge the pivoting head to an at rest position (Paragraphs 0048-0050)(Examiner notes the pivoting head 8 is adapted to receive a shaving head (16);
wherein said cover member comprises at least one limit member (19, 14) located inwardly of outer surfaces of the cover member, the at least one limit member limits the extent of rotation of the pivoting head (Figure 4 and 6; Paragraph 0069-0070).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Gordon to provide a pivoting head and pivoting spring. In doing so, thereby allowing pivoting head to be utilized in a variety of orientations as desired by the end user (Paragraph 0051).

Metcalf does not teach the pivoting head having a substantially trapezoidal prism shape.
Royale teaches it is old and well known in the art of shaving razors to incorporate a pivoting head (5) having a generally trapezoidal shape when viewed in end cross-section, (Figure 9 and Paragraphs 0013 and 0044; Examiner notes the trapezoidal shape is also a prism in that the head has ends that are parallel, congruent polygons and sides that are parallelograms).
One of ordinary skill in the art would have good reason to pursue shapes which are known to be useful for a particular cutting function. There are a finite number of possible shapes which pertain to a handheld shaving head and allow for the shaving device to provide thus having function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable shape in an attempt to provide an improved shaving function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 11, Metcalf does not provide the base member and the cover member defining an interior compartment coupled to a conductive strip extending from the main body.
Hodgson teaches it is old and well known in the art of shaving razors to incorporate a cover member (74) and base member (20) with an interior compartment (72)(Figure 2B) coupled to a conductive strip (224)(Figures 1 and 3; Paragraphs 0027-0028 and 0038; Examiner notes the opening 72 is designed for proper alignment of interconnect member 54, of which connection base 20 and heater bar 22 are a part of. Examiner also notes resistive member has electrical contacts made of conductive materials and has been treated as the “conductive strip”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Hodgson to provide the pivoting head with an interior compartment comprising a conductive strip. Doing so provide a warming sensation during a shaving (Paragraph 0019).

-Regarding claim 12, the modified device of Metcalf does not provide wherein the pivoting head further comprises at least one interior channel, and a pivot spring is at least partially disposed in the interior channel.
Andrews teaches it is old and well known in the art of shaving razors to incorporate a pivoting head (241) having at least one interior channel (377, 378), and a pivot spring (381, 382) is at least partially disposed in the interior channel (Figures 30-32; Col. 28, Lines 15-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Andrews to provide a pivoting head with an interior channel and a pivot spring which is disposed in the interior channel. In doing so, the spring provides a counter force on the pivoting head during use, thereby allowing pivoting head to be utilized in a variety of orientations as desired by the end user (Andrews Col. 28, Lines 15-25).

Regarding claim 20, the modified device of Metcalf teaches a first arm (16) having a first proximal portion (X1) and a first distal end (X2) the first proximal portion being coupled to the main body at a first location and a second arm (18) having a second proximal portion (X3) and a second distal end (X4), the second proximal portion being coupled to the main body at a second location (See annotated Figure 1 above); and " the first and second distal ends being in spaced relationship and having pivotally coupled there between the pivoting head (Metcalf Col. 3, Lines 46-59; Examiner notes the opening 35 of the second arm cooperates with the mating element 28 of the main body to provide the coupling; Metcalf Figure 7, Col. 1, Lines 51-56 and Col. 4, Lines 56-62; Gordon Figure 4; Examiner notes the pivoting head is the pivotable about elements 40, 42).

Claims 5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Gordon (U.S. Patent Pub. No. 2011/0252646) in view of Royale (U.S. Patent Pub. No. 2008/0155831) in view of Hodgson (U.S. Patent Pub. No. 2015/0174773) applied to claims 1 and 11 respectively above, and further in view of Worrick, III et al. (U.S. Patent Pub. No. 2005/0198840) hereinafter Worrick.
Regarding claim 5, the modified device of Matcalf does not provide wherein the pivoting head is rotatable about the pivot axis from the rest position through an angle of rotation to an angle of between 0 degrees and 45 degrees and when rotated the pivot spring applies a biasing torque about the first pivot axis of between 2 N-mm to 25 N-mm.
Regarding claim 16, the modified device of Matcalf does not provide wherein the pivoting head is rotatable about a pivot axis from the rest position through an angle of rotation to an angle of between 0 degrees and 45 degrees and when rotated the pivot spring applies a biasing torque about the first pivot axis of up to 25 N-mm.
Regarding claim 17, the modified device of Matcalf does not provide wherein the pivoting head is rotatable about a pivot axis from the rest position through an angle of rotation to an angle of between 0 degrees and 45 degrees and when rotated the pivot spring applies a biasing torque about the first pivot axis of between 2 N-mm and 12 N-mm.
Worrick teaches it is old and well known in the art of shaving razors to provide wherein the pivoting head (16) is rotatable about the pivot axis from the rest position through an angle of rotation to an angle of between about 0 degrees and about 45 degrees (Paragraphs 0083-0084) and when rotated the spring plunger applies a biasing torque about the first pivot axis of up to about 6 N-mm (Paragraph 0087).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Worrick to provide the pivoting head with an angle of rotation between 0 and 45 degrees and a specific spring torque. In doing so enables the pivot head to pivot freely between its upright and fully loaded positions in response to a changing load applied by the user (Paragraph 0085).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Gordon (U.S. Patent Pub. No. 2011/0252646) in view of Royale (U.S. Patent Pub. No. 2008/0155831) in view of Hodgson (U.S. Patent Pub. No. 2015/0174773) as applied to claims 1 and 11 respectively above, and further in view of Bond (U.S. Patent No. 4,514,904) and Hashimura (U.S. Patent Pub. No. 2012/0125489) and
Regarding claims 6 and 19, the modified device of Metcalf does not provide wherein the pivot spring comprises stainless steel having an engineering yield stress of between 800 M Pa and 2000 MPa.
Bond teaches it is old and well known in the art of shaving razors to provide a spring member as stainless steel (Col. 3, Lines 47-51).
One of ordinary skill in the art would have good reason to pursue materials which are known to be useful for a particular elastic function. There are a finite number of possible materials which pertain to a springs and allow for the spring to provide proper elasticity for the intended function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable material in an attempt to provide an improved spring function for the shaver, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Hashimura teaches it is old and well known in the art of springs to provide a high strength steel wire for spring wherein the yield strength is 1470 to 1980 MPa (Paragraph 0039; Examiner notes the attached NPL on engineering yields providing yield strength and yield stress as the same).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Hashimura to provide a spring with a yield strength of 1470-1980MPa. Doing so secures the strength and settling resistance of the spring (Paragraph 0136).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Gordon (U.S. Patent Pub. No. 2011/0252646) in view of Royale (U.S. Patent Pub. No. 2008/0155831) in view of Hodgson (U.S. Patent Pub. No. 2015/0174773) as applied to claims 1 and 7 above, and further in view of Johnson (U.S. Patent Pub. No. 2016/0121497).
Regarding claim 8, the modified device of Metcalf teaches wherein the first arm comprises a first cylindrical pin (40) member at the first distal end and the second arm comprises a second cylindrical pin member (41) to the second distal end, and wherein the first pin operatively engages a first receiving bearing in the pivoting head and the second pin operatively engages a second receiving bearing in the pivoting head (Metcalf Figure 7 and Col. 4, Lines 56-62; Examiner notes the first and second pin member must engage a bearing element within the pivoting head for attachment of the pivoting head).
The modified device of Metcalf does not provide wherein the first cylindrical pin member is welded at the first distal end, and the second arm comprises a second cylindrical pin member welded to the second distal end.
Johnson teaches it is old and well known in the art of shaving razors to incorporate a handle (12) wherein a first distal end  (22) and a second distal end (24) have cylindrical members welded thereto (Figure 4; Paragraph 0016 and 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Johnson* to provide a member welded thereto In doing so, it provides the distal end member as integral with the handle element (Johnson Paragraph 0016).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Gordon (U.S. Patent Pub. No. 2011/0252646) in view of Royale (U.S. Patent Pub. No. 2008/0155831) in view of Hodgson (U.S. Patent Pub. No. 2015/0174773) as applied to claim 11 above, and further in view of Bond (U.S. Patent No. 4,514,904).
Regarding claim 18, the modified device of Metcalf does not provide wherein the pivot spring is made of a metal selected from the group consisting of steel and stainless steel.
Bond teaches it is old and well known in the art of shaving razors to provide a spring member as stainless steel (Col. 3, Lines 47-51).
One of ordinary skill in the art would have good reason to pursue materials which are known to be useful for a particular elastic function. There are a finite number of possible materials which pertain to a springs and allow for the spring to provide proper elasticity for the intended function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable material in an attempt to provide an improved spring function for the shaver, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Allowable Subject Matter
Claims 3, 4 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the razor of claims 3, 4 and 13-15 including the specifics of the pivot spring comprising a first coil spring and a second coil spring and a main bar portion that couples the first and second coil springs together 
A review of the closest prior art supports the above as explained in the rejections provided above.
The modified device of Metcalf does not teach the pivot spring comprising a first coil spring and a second coil spring and a main bar portion that couples the first and second coil springs together, wherein the pivot spring is coupled with the pivoting head and interacts with the pivoting head to bias the pivoting head about the pivot axis into a rest position of claim 3, the pivot spring comprising a first coil spring and a second coil spring and a main bar portion that couples the first and second coil springs together in a spaced relationship, and wherein one of the first and second coil springs defines a longitudinal coil axis that is substantially parallel to and offset from the pivot axis a distance of 1 mm to 5 mm of claim 4; the pivot spring comprising a first coil spring and a second coil spring and a main bar portion that couples the first and second coil springs together, wherein the pivot spring is coupled with the pivoting head and interacts with the pivoting head to bias the pivoting head about the pivot axis into a rest position of claim 13; the pivot spring comprising a first coil spring and a second coil spring and a main bar portion that couples the first and second coil springs together in a spaced relationship, and wherein one of the first and second coil springs defines a longitudinal coil axis that is substantially parallel to and offset from the pivot axis a distance of 1 mm to 5 mm of claim 14; and the pivot spring comprising a first coil spring and a second coil spring and a main bar portion that couples the first and second coil springs together in a spaced relationship, and wherein one of the first and second coil springs defines a longitudinal coil axis that is substantially parallel to and offset from the pivot axis a distance of 2 mm of claim 15.
-Examiner notes the spring elements provided within the prior art do not provide for a pivot spring incorporating a first and second coil spring, with a main bar portion separating the two coils would function as required if added to a spring system of Metcalf (U.S. Patent No. 5,016,352) or Andrews (U.S. Patent No. 6,161,288).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD D CROSBY JR/  06/16/2022Examiner, Art Unit 3724   

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724